DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 12/28/2020.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 12/28/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections


	In claim 15, line 4, the limitation “the coolant channels” lacks an antecedent basis.  
	In claim 15, line 5-6, the limitation “the stacked silicon chips” lacks an antecedent basis.

	Appropriate correction(s) is/are required.

 
Claim Rejection - Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).


6.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,937,764 (the prior art).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention was made that the claims of the Patent recite all claimed limitations of the instant application.  The claims of the instant application are merely describing the limitations of the Patent in different ways, and they are obviously anticipated by the claims of the Patent.

See the claimed element mapping below for example (in which elements 1a., 1b., 1c., etc., of the bending claims are mapped to elements 1a., 1b., 1c., etc., respectively, of the prior art):

Pending Claims:

1.  A microelectronic package, comprising: 
1a.  a first silicon chip comprising first coolant channels interspersed between first thru- silicon-vias; 
1b.  a silicon cap attached to a first surface of the first silicon chip, the silicon cap comprising second thru-silicon-vias that connect to the first thru-silicon-vias, wherein the silicon cap comprises a first silicon cap and wherein the microelectronic package further comprises: 
1c.  a second silicon cap bonded to a second surface of a second silicon chip opposite the first surface of the second silicon cap, wherein the first silicon cap and the second silicon cap comprise inlet holes and outlet holes respectively located outside a perimeter of the first silicon chip and the second silicon chip.
Claims of Patent No. 10,937,764:

1. A microelectronic package, comprising: 
1a.  a first silicon chip comprising first coolant channels interspersed between first thru-silicon-vias; 
1b.  a silicon cap attached to a first surface of the first silicon chip, the silicon cap comprising second thru-silicon-vias that connect to the first thru-silicon-vias, wherein the silicon cap comprises a first silicon cap and wherein the microelectronic package further comprises: 
1c.  a second silicon cap bonded to a second surface of a second silicon chip opposite a first surface of the second silicon cap, … , wherein the first silicon cap and the second silicon cap comprise inlet holes and outlet holes respectively located outside a perimeter of the first silicon chip and the second silicon chip, …..


15. A microelectronic package, comprising: 
15a.  silicon chips connected to one another, 

15b.  wherein inlet holes and outlet holes respectively located outside a perimeter of the silicon chips, and wherein the inlet holes and outlet holes respectively provide for flowing coolant fluid through the coolant channels; and 
15c.  at least one capping layer formed between adjacent silicon chips of the stacked silicon chips.

13. A microelectronic package, comprising: 
13a.  silicon chips stacked on and electrically connected to one another, 
13b.  … wherein inlet holes and outlet holes respectively located outside a perimeter of the silicon chips, wherein the inlet holes and outlet holes respectively provide for flowing coolant fluid through the coolant channels; 
and 
13c.  at least one capping layer formed between adjacent silicon chips of the stacked silicon chips, … 

19. A microelectronic package, comprising: 
19a.  silicon chips electrically connected to one another, wherein the silicon chips comprise coolant channels, and wherein at least one silicon chip of the silicon chips comprises first thru-silicon-vias interspersed between a first set of the coolant channels formed within the at least one silicon chip; 

19b.  capping layers formed on first surfaces of the silicon chips and enclosing the coolant channels, wherein inlet holes and outlet holes respectively located outside a perimeter of the silicon chips.

16. A microelectronic package, comprising: 
16a.  silicon chips stacked on and electrically connected to one another, wherein the silicon chips comprise coolant channels, and wherein at least one silicon chip of the silicon chips comprises first thru-silicon-vias interspersed between a first set of the coolant channels formed within the at least one silicon chip; 
16b.  capping layers formed on first surfaces of the silicon chips and enclosing the coolant channels, … wherein inlet holes and outlet holes respectively located outside a perimeter of the silicon chips, …



Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutala et al. (US 10,504,819)
	Regarding claim 15, Gutala discloses a microelectronic package, comprising: 
	silicon chips 101A, 101B (see fig. 1) connected to one another, wherein inlet holes 142 and outlet holes 144 respectively located outside a perimeter of the silicon chips 101A/B, and wherein the inlet holes 142 and outlet holes 144 respectively provide for flowing coolant fluid 114 through the coolant channels; and 
	at least one capping layer 122 formed between adjacent silicon chips of the stacked silicon chips.  

	Regarding claim 16, Gutala discloses the microelectronic package of claim 15, wherein the silicon chips comprise three of more silicon chips.  See col. 3, lines 4-9.

	Regarding claim 17, Gutala discloses the microelectronic package of claim 15, the capping layer 122 comprising second thru- silicon-vias that connect to the first thru-silicon-vias of the adjacent silicon chips.  See fig. 1.



	Regarding claim 19, Gutala discloses a microelectronic package, comprising: 
	silicon chips 101A/B (see fig. 1) electrically connected to one another, wherein the silicon chips comprise coolant channels 113, and wherein at least one silicon chip 101A/B of the silicon chips comprises first thru-silicon-vias 117 interspersed between a first set of the coolant channels 113 formed within the at least one silicon chip; 
	capping layers 122 formed on first surfaces of the silicon chips and enclosing the coolant channels, wherein inlet holes 142 and outlet holes 144 respectively located outside a perimeter of the silicon chips.  
	
	Regarding claim 20, Gutala discloses the microelectronic package of claim 19, wherein the silicon chips comprise three or more silicon chips.  See col. 3, lines 4-9.

Conclusion

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        December 4, 2021